Case 5:21-cv-00891 Document 1-3 Filed 09/16/21 Page 1 of 10




                                                  EXHIBIT B-1
Case 5:21-cv-00891 Document 1-3 Filed 09/16/21 Page 2 of 10




                                                  EXHIBIT B-1
Case 5:21-cv-00891 Document 1-3 Filed 09/16/21 Page 3 of 10




                                                  EXHIBIT B-1
Case 5:21-cv-00891 Document 1-3 Filed 09/16/21 Page 4 of 10




                                                  EXHIBIT B-1
Case 5:21-cv-00891 Document 1-3 Filed 09/16/21 Page 5 of 10




                                                  EXHIBIT B-1
Case 5:21-cv-00891 Document 1-3 Filed 09/16/21 Page 6 of 10




                                                  EXHIBIT B-1
Case 5:21-cv-00891 Document 1-3 Filed 09/16/21 Page 7 of 10




                                                  EXHIBIT B-1
Case 5:21-cv-00891 Document 1-3 Filed 09/16/21 Page 8 of 10




                                                  EXHIBIT B-1
Case 5:21-cv-00891 Document 1-3 Filed 09/16/21 Page 9 of 10




                                                  EXHIBIT B-1
Case 5:21-cv-00891 Document 1-3 Filed 09/16/21 Page 10 of 10




                                                  EXHIBIT B-1
